DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges receipt of amendments/arguments filed 12/20/21.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending and Claims 1, 8, and 15 are currently amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-18, and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1,  4, 7-8, and 16-17 of U.S. Patent No. 10,842,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of Claims 1-5, 7-12, 14-18, and 20 of the instant application as it relates to at least 
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/071704
US Patent No. 10,842,219
Claim 1:  A method comprising: 

receiving, by a computing device and from a plurality of sensors associated with a plurality of athletes, location information for the plurality of athletes traversing a first route; 
















determining a second route to be traversed by a user; 


determining, using the location obtained from the plurality of sensors information, an average location of the plurality of athletes; 




determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; and 




outputting the routing information for display.


receiving, by a computing device, athletic 
activity data generated by one or more sensors associated with each of a 
plurality of athletes, wherein the one or more sensors are used to determine a 
location for each of the plurality of athletes;  


generating, by the computing device and based on the athletic activity data, a user interface indicating a map and information regarding athletic activity performed by the plurality of athletes in an area displayed in the map;  

receiving, by the computing device, a workout time period and distance parameters;  



determining, by the computing device and using location information obtained from the one or more sensors, an average location, in the area displayed in the map, of a first group of athletes traversing a second route;  

generating, by the computing device and based on the average location 
of the first group of athletes, routing information directing the user to one 
or more points along the second route during a first time period such that the 
user may join the first group of athletes traversing the second route;  and 


displaying, via the user interface, the routing information or joining the 
first group of athletes traversing the second route.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:

Independent Claim 1:


Independent Claim 8:
An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a plurality of sensors associated with a plurality of athletes, location information for the plurality of athletes traversing a first route; determine a second route to be traversed by a user; determine, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes; determine, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; and output the routing information for display.

Independent Claim 15:
One or more non-transitory computer readable media storing instructions that, when executed cause: receiving, from a plurality of sensors associated with a plurality 

In summary, in regards to claims 1-20 (with emphasis on Claims 1, 8, and 15) the claimed invention focuses on a method, apparatus, and computer readable media comprising receiving, by a computing device and from a plurality of sensors associated with a plurality of athletes, location information for the plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; and outputting the routing information for display.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to at least the Grouping of Mental Processes.  Particularly, relating to concepts performed in the human mind (including an observation, evaluation, judgement, opinion).  
The claims recites the limitations of receiving location information for the plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information, an average location of the plurality of 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (a computing device/apparatus, sensors, user interface, computer readable media) are recited at a low level of generality and are merely invoked as tool to perform the abstract idea.  Additionally, if “outputting the routing information for display” is understood as outputting the routing information to a physical display, such limitations are recited at a low level of generality and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “computing device”, “apparatus”, “sensor”; “computer readable media”, and/or “user interface” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant indicates that “Computer device 114, or any other component of system 100, may comprise a mobile terminal, such as a telephone, music player, tablet, netbook or any portable device. Those skilled in the art will appreciate that these are merely example devices for descriptive purposes and this disclosure is not limited to any console or computing device”(¶ 16) and “Memory 212 may include, but is not limited to, random access memory (RAM), read only memory (ROM), and include one or more of solid-state memory, optical or magnetic storage, and/or any other medium that can be used to store electronic information” (¶ 18).  Such 
Additionally, Arastafar (US 2012/0158283) teaches that user interface that are configured to display information such as routing information are conventional in the art (¶ 45).  Horn (US 2002/0078173)(¶ 31), Smith (US 6,611,686)(Col. 1:39-41), and Marchenko (US 2017/0011426)(¶ 41) teach that gps sensors are well-known in the art for generating location information and transmitting such information.
Nor do the dependent claims 2-7, 9-14, and 16-20 add “significantly more” since they merely add to the claimed concepts that can be performed in the human mind (Mental Processes).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Double Patenting Rejection
The double patenting rejection is maintained and held in abeyance.


101 Rejection
Applicant argues”
“Claim 1 is not directed to an abstract idea. First, claim 1 does not recite an abstract idea. 
The MPEP identifies three categories of abstract ideas: (A) mathematical concepts, (B) certain methods of organizing human activity, and (C) mental processes. MPEP 2106.04(a). As noted above, the Office contends that claim 1 is does not fall within at least one of the four categories of patent eligible subject matter. (Action, pp. 6-7). Additionally, the Office contends that claims 1- 20 are directed to an abstract idea, without a practical application integration and without providing significantly more. 

Applicant respectfully traverses the Office's categorization of the claim. Claim 1 recites, among other features: "receiving, by a computing device and from a plurality of sensors associated with a plurality of athletes, location information for the plurality of athletes traversing a first route;" "determining, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes;" "determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route;" and "outputting the routing information for display." At least these features cannot practically be performed in the human mind.       See MPEP 2106.04(a)(2)(III) (stating "a claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process"). 

For example, a mental process cannot be used to perform the step of "receiving...from a plurality of sensors associated with a plurality of athletes, location information for the plurality of athletes traversing a first route." Applicant submits that the features of claim 1 do not merely recite concepts that constitute a mental process that can be performed in the human mind, or by a human using a pen and paper. As shown above, claim 1 recites "a plurality of sensors" that are "associated with a plurality of athletes" and are used to provide the "location information for the 

Importantly, the claimed computing device is configured to determine an average location of the plurality of athletes using "the location information obtained from the plurality of sensors", which as explained above is associated with the plurality of athletes. Furthermore, the computing device is configured to "determin[e], based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more  
points along the first route" and "output[] the routing information for display." Thus, as shown above, several of the limitations recited in claim 1 cannot be performed in the human mind, or by a human using a pen and paper. Rather, when looking at the limitations described above as an ordered combination, the claimed embodiments as a whole amount to significantly more than mental processes. 

Furthermore, claim 1 does not merely recite concepts that constitute a mental process at least because the claimed features are directed, in part, to the application of sporting technology, not merely mental processes performed in the human mind or using a pen and paper. In particular, the claim include a computing device (e.g., tracking device 100) and one or more sensors, that as explained above, are used to provide the location of the plurality of athletes, to determine an average location of the plurality of athletes, and to determine routing information enabling the user to join the plurality of athletes at one or more points along the first route. Therefore, claim 1 is not directed to an abstract idea, and is patent-eligible. Along these same lines, several dependent claims recite features that are not relating to mental processes. Therefore, the concepts of claims 1-20 are meaningfully different than those concepts found by the courts to be abstract ideas.”
The examiner respectfully disagrees and reiterates portions of the clarified above rejection.  The claims recites the limitations of receiving location information for the plurality of athletes traversing a first route; determining a second route to be traversed 
The applicant, additionally, argues;“Second, even assuming, without conceding, that claim 1 recites a judicial exception, the alleged judicial exception is integrated into a practical application. Applicant disagrees with the Office's argument that the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract on a computer, or merely uses a computer as a tool to perform the abstract idea and/or generally links the use of the juridical exception to a particular technology or filed of use. (Action, p. 7). The MPEP explains that "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception." MPEP 2106.04(d). Here, amended claim 1 imposes a meaningful limit on the alleged abstract idea. For example, claim 1 recites, among other features, "receiving, by a computing device and from a plurality of sensors associated with a plurality of athletes, location information for the plurality of athletes traversing a first route;" "determining, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes;" "determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along  the first route;" and "outputting the routing information for display." As is evident from at least the above-quoted features, claim 1 imposes a meaningful limit on any alleged abstract idea and would not be simply "a drafting effort designed to monopolize the judicial exception." MPEP 2106.04(d). 

As explained above, the claims recite specific limitations tying essential components of the claimed embodiment to the implementation of the alleged judicial exception (e.g., abstract idea). For example, claim 1 recites a combination of essential elements including: (i) "a plurality of sensors" that are associated with a plurality of athletes that provide location information and are used to determine an average location of the plurality of athletes, as well as (ii) a computing device (e.g., tracking device 700) that receives said location information and "determin[es], based 
The examiner respectfully disagrees and reiterates portions of the above clarified rejection.  The claimed judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (a computing device/apparatus, sensors, user interface, computer readable media) are recited at a low level of generality and are merely invoked as tool to perform the abstract idea.  Additionally, if “outputting the routing information for display” is understood as outputting the routing information to a physical display, such limitations are recited at a low level of generality and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715